Citation Nr: 1431425	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disability, if so, whether service connection for a back disability is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & Sister


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In an April 2009 rating decision, the RO declined to reopen a claim of service connection for a back condition.  

In a May 2010 rating decision, the RO essentially reopened the underlying claim and denied service connection for a back condition on the merits.  Regardless of the RO's determination, the Board must first determine if the claim was properly reopened, and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

In April 2013, the Veteran testified before the undersigned; a transcript of that hearing has been associated with the Veteran's Virtual VA claims file.  

The issue of entitlement to service connection for back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In a June 2007 rating decision, the RO denied service connection for a back condition; the Veteran did not perfect his appeal and new and material evidence was not received within one year.

2. The additional evidence received since the June 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1. The June 2007 rating decision denying entitlement to service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. The additional evidence received since the June 2007 rating decision is new and material, and the claim for service connection for a back disability is reopened.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159(2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. (The petition to reopen is granted and discussion of the VCAA's application to this portion of the claim is not necessary). 

II. Petition to reopen for new and material evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108(West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The originating agency denied service connection for a back condition in June 2007 because no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by the evidence following service.  The Veteran did not perfect her appeal and the decision is final.  38  U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Pertinent new evidence received since the June 2007 rating decision includes treatment records from the VA Central Texas Healthcare System, an April 2010 VA examination report, and private treatment records from the Hillcrest Clinic.  This evidence includes a diagnosis and treatment of a back disability as well as the Veteran's contentions of being treated for back problems within a month and half of her discharge from service.  See Travel Board Hearing Transcript, pg. 4.  The Veteran's testimony from the April 2013 Travel Board hearing has been associated with her Virtual VA claims file.  The Veteran's sister testified that in 1982, the Veteran lived with her for about five to six months and would get up and walk around because her back was stiff and hurting.  Treatment records from VA and Hillcrest document a history of the Veteran injuring her back in service and having intermittent back pain since then.  The May 2010 VA examination report included a diagnosis of chronic lumbar strain.  Hence, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that that the Veteran has a current back disability that began in service.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence is new and material.  Thus, the claim of service connection for a back disability is reopened.  38 U.S.C.A. § 5108.


ORDER

As new and material evidence has been received, the claim of service connection for a back disability is reopened, and the appeal is granted to this extent only.


REMAND

On April 2010 VA examination, the examiner opined that the Veteran's current lumbar condition was less likely as not caused by or a result of the same treatment in service.  The examiner reasoned that the Veteran's in-service event occurred in 1978, she was able to return to work, and the only post service documentation of complaints of back pain began in 2007.  However, the examiner did not take into account the Veteran's reports.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Also, as multiple pertinent treatment records have been associated with the Veteran's paper and Virtual claims file after the Veteran was examined, in April 2010, and note a history of the Veteran's back pain beginning in service, a new examination is necessary based on consideration of the Veteran's entire medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board further notes that since the Veteran's claim was last adjudicated in a March 2012 supplemental statement of the claim (SSOC) additional pertinent treatment records dated through January 2014 have been associated with the Veteran's Virtual VA claims file and paper claims file.  This evidence was not accompanied by a waiver of consideration by the AOJ.  The Board observes that any pertinent evidence submitted by the appellant or his/her representative must be referred the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2013); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).

It appears that the Veteran receives ongoing treatment at the VA Central Texas Healthcare System.  Therefore, medical records since January 2014 should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.) 

The AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the VA Central Texas Healthcare System any outstanding, pertinent records of treatment of the Veteran, since January 2014 and associate them with the virtual or paper claims file.

2.  The AOJ should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim that is not currently of record, including the MacArthur Clinic and since January 2014 from the Hillcrest Clinic.  

3.  After the completion of numbers 1 and 2 above; make available the Veteran's physical and Virtual VA claims file to the examiner who conducted the VA examination in April 2010.  

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current back disability, including the chronic lumbar strain had its clinical onset during active service, or is otherwise related to service, specifically the documented treatment for a back strain in 1978 and an August 1978 separation report of medical history indicating that the Veteran ever had or currently had recurrent back pain.  
The examiner should also address all pertinent lay statements, including the July 2008 statement and testimony from the Veteran's wife.  

The examiner must provide reasons for each opinion. The medical reasons for accepting or rejecting the Veteran's statements regarding onset of disability during service and, being treated or having back symptoms as early as a month and half since she was discharged from service, as well as the April 2013 testimony provided by the Veteran's sister highlighting the Veteran's complaints of stiffness and back pain in 1982, should be set forth in detail.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

If the examiner, who performed the April 2010 VA examination, is not available, refer the claims file and information in Virtual VA to another examiner to address the Board's inquiry and, if deemed necessary by that examiner, schedule the Veteran for another appropriate examination.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the both physical and Virtual claims file that has not previously been addressed in the most recent March 2012 SSOC of record, and readjudicate the issue of entitlement to service connection for a back disability.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


